DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 4/7/2021.
Claims 21-44 are pending. Claims 1-20 are canceled. Claims 34-44 are newly added. 
Information Disclosure Statement
The information disclosure statements (two) (IDS) submitted on 4/7/2021 (total 8 and 6 pages). The submission, the foreign patent documents including WO and EP references, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (two) filed on 4/7/2021 (total 8 and 6 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed, in English.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Arguments
Applicants’ arguments filed under Remarks on pages 14-22 on 4/7/2021 have been fully considered but they are not persuasive. Applicants state on pages 14-16 that "…indicating that the mechanical input has not been locally received” is supported at 

Applicants’ arguments filed under Remarks on pages 17-21 on 4/7/2021 have been fully considered but they are not persuasive. Applicants state on page 17 that:

    PNG
    media_image1.png
    258
    718
    media_image1.png
    Greyscale

The examiner respectfully disagrees. Johri starts out at paragraphs [0060-0061] stating the data stored in the tag is what is being transmitted when the tag comes in the rage of the reader. The cellphone stores the payment information is being identified to ensure the correct device/phone is used to make the payment. At paragraph [0066] it is stated that the communication between the RFID tag associated with the cellphone and the reader is fast and secure – the application data and cell phone number is encrypted. At paragraph [0067], the CRS queries the user’s personal details – such as payment method – from the system. Further, in describing Fig.3, at paragraph [0105], it is disclosed that user gets an alert message on their cellphone running the LivewirePay smart application. The Alert contains some identifying information about their current 

Further, the Applicants’ state on page 18 that:

    PNG
    media_image2.png
    307
    677
    media_image2.png
    Greyscale

On page 19 of the Remarks, Applicants argues:

    PNG
    media_image3.png
    120
    674
    media_image3.png
    Greyscale

The examiner respectfully disagrees. Johri illustrates authenticating through the POS/CRS in Fig. 2A. Johri discloses that the use touches the box provided. However, Johri also discloses that the process accept the touch or keyboard input from the user. As illustrated in Fig. 4A the components and data flow diagram of automatic cellphone registering system is described. The registering system is embedded within the POS or 
On pages 20 and 21 of the Remarks, Applicants argues:
    PNG
    media_image4.png
    138
    670
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    673
    media_image5.png
    Greyscale

The examiner respectfully disagrees. The selection of the payment in Fig. 2A is considered a ‘default’ payment account because that is what is being selected at the time of the payment. It is further elaborated starting at paragraph [0021] where user’s phone number is associated with one of the payment method. The system stores the user’s preferences for financial incentives as well and assigns a numeric weight to each. Payment method attributes are identified which contribute to each preference. Each payment method is scored according to its different attribute values. Therefore, based on these, relevancy scores are determined and ranking for credit cards are associated 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 21 recites “presenting a stimulus indicating that the mechanical input has not been locally received”. The Examiner understand that at paragraph [0853] mechanical button is supported, as indicated by the Applicants in the remarks filed 4/7/2021. However, It is unclear where and how the limitation “presenting a stimulus indicating that the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “non-transitory machine-readable storage medium means” in claim 44.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the 
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “instruction means” in claim 44 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “instruction means”, appears to be separate structural entity. It is not clear how “instructions” can correspond to a particular piece of structure per se. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2012/0310743 to Johri.
With regards to claim 21 Johri discloses an electronic device (Fig. 1, paragraph [0015-0042]) comprising: a user interface component configured to output stimuli and receive inputs (Fig. 1, user interface, user’s wallet, cellphone); a connection component configured to transmit communications to other devices (see the connections illustrated in Fig. 1), one or more processors coupled to the user interface component and the 

At the time of the invention, it would have been obvious to one of ordinary skill in the art to understand that there is some time period in Johri’s system where the system does not determine that a mechanical input has been received. As Johri teaches there may be some time where the mechanical button or input has not been received at POS, with a motivation of having a system and a protocol to identify the user based on just their phone number, read wirelessly over a distance. Therefore, it would have been obvious to obtain the invention as specified in claim 21.
With regards to claim 22 Johri discloses an inductor, wherein the communication is transmitted via near-field communication (NFC) using the inductor at paragraph [0012].
With regards to claims 23 and 31 Johri discloses wherein the user interface includes a button, and wherein the mechanical input is a mechanical push of the button, wherein detecting that the mechanical input has been locally received at the electronic device includes detecting that a non-virtual button the electronic device has been clicked (paragraphs [0112, 0138]).
With regards to claim 24 Johri discloses wherein the user interface includes a touchscreen, and wherein enabling of the payment information to be accessed is further in response to detecting that a biometric or virtual input has been received (claim 1, 
With regards to claim 25 Johri discloses wherein a secure element in the electronic device securely stores the payment information and enables the payment information to be retrieved from the secure element and accessed in response to the detection that the mechanical input has been locally received (paragraphs [0021, 0075-0079, and so on).
With regards to claim 26 Johri discloses in response to detecting that the mechanical input has been locally received at the device, presenting a representation of a default payment account (Fig. 2A and its respective section in the description, see Amex ending 002 for example being presented).
With regards to claim 27 Johri discloses wherein the actions further include: receiving a user input corresponding to a selection of the payment account to use for a transaction instead of a default payment account (Figs. 2A and Fig. 3).
With regards to claim 28 Johri discloses wherein the actions further include, in response to detecting that the mechanical input has been locally received at the device, selecting the payment account from amongst a plurality of payment accounts based on application of a learning technique (see the table between paragraphs [0073 and 0074] on page 4 where different authentication is presented, a learning technique, depending on the user authenticity times).
With regards to claim 29 Johri discloses wherein the mechanical input is a mechanical push of a button; the actions further include: in response to detecting that the mechanical input has been locally received at the device, presenting a 
With regards to claim 30 Johri discloses wherein the payment information includes a number associated with a credit card, debit card, gift account, or value account (paragraph [0016-0020] and throughout the reference where credit/debit cards are disclosed).
Claims 32 and 33 are rejected same as claims 23-31 as the limitations/features recited in claims 32 and 33 correspond to claims 23 to claim 31. 
With regard to claim 34, claim 34 is rejected same as claim 21 and the arguments similar to that presented above for claim 21 are equally applicable to claim 34, and all of the other limitations similar to claim 21 are not repeated herein, but incorporated by reference.
With regard to claims 35-42, claims 35-42 are rejected same as claims 22-29 and the arguments similar to that presented above for claims 22-29 are equally applicable to claims 35-42, and all of the other limitations similar to claims 22-29 are not repeated herein, but incorporated by reference.
With regard to claims 43-44, claims 43-44 are rejected same as claims 34 and 41 (for which, refer to claim 21 for details) and the arguments similar to that presented above for claims 34 and 41 are equally applicable to claims 43-44, and all of the other limitations similar to claims 34 and 41 are not repeated herein, but incorporated by reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669


/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669